Exhibit 10.27
SUBSCRIPTION AGREEMENT
Biodel Inc.
100 Saw Mill Road
Danbury, CT 06810
Gentlemen:
     The undersigned (the “Investor”) hereby confirms its agreement with Biodel
Inc., a Delaware corporation (the “Company”), as follows:
     1. This Subscription Agreement, including the Terms and Conditions for
Purchase of Securities attached hereto as Annex I (collectively, this
“Agreement”) is made as of the date set forth below between the Company and the
Investor.
     2. The Company has authorized the sale and issuance to certain investors of
up to an aggregate of 13,888,889 units (the “Units”), with each Unit consisting
of (i) one share (each, a “Common Share,” collectively, the “Common Shares”) of
the Company’s common stock, par value $.01 per share (the “Common Stock”), and
(ii) one warrant (each, a “Warrant,” collectively, the “Warrants”) to purchase
0.65 of a share of Common Stock (and the fractional amount being the “Warrant
Ratio”); provided, however, that, in the event that the Investor (together with
any other investor purchasing Securities (as defined below) in the Offering (as
defined below) whose beneficial ownership of Common Stock would be aggregated
with the Investor’s for purposes of Section 13(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and the applicable rules of the
Securities and Exchange Commission (the “Commission”)) agrees to purchase in
excess of an aggregate of 3,861,388 Units in the Offering, all Units in excess
of that amount shall consist of one share (each, a “Preferred Share,”
collectively, the “Preferred Shares” and, together with the Common Shares, the
“Shares”) of the Company’s Series A Convertible Preferred Stock, par value $.01
per share (the “Preferred Stock”), and (ii) one Warrant to purchase 0.65 of a
share of Common Stock. Each Warrant shall be in substantially the form attached
hereto as Exhibit A. The Preferred Stock shall have the rights, preferences,
privileges and restrictions set forth in the Certificate of Designation
substantially in the form attached hereto as Exhibit B (the “Certificate of
Designation”). Each Unit shall be sold for a purchase price of $2.16 per Unit
(the “Purchase Price”). Units will not be issued or certificated. The Shares and
Warrants are immediately separable and will be issued separately. The shares of
Common Stock issuable upon exercise of the Warrants are referred to herein as
the “Warrant Shares” and the shares of Common Stock issuable upon conversion of
the Preferred Shares are referred to herein as the “Conversion Shares.” The
Shares, the Warrants, the Warrant Shares and the Conversion Shares are referred
to herein, collectively, as the “Securities”.
     3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to (a) an effective Registration Statement on Form S-3, Registration
No. 333-153167 (the “Registration Statement”) filed by the Company with the
Commission, including the prospectus contained therein (the “Base Prospectus”),
(b) if applicable, certain “free writing prospectuses” (as that term is defined
in Rule 405 under the Securities Act of 1933, as amended (the “Securities
Act”)), that have been or will be filed, if required, with the Commission and
delivered to the Investor on or prior to the date hereof (the “Issuer Free
Writing Prospectus”), containing certain supplemental information

 



--------------------------------------------------------------------------------



 



regarding the Units, the terms of the Offering and the Company, and (c) a
Prospectus Supplement (the “Prospectus Supplement” and, together with the Base
Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Securities, the terms of the Offering and the Company that will be
filed with the Commission and delivered to the Investor (or made available to
the Investor by the filing by the Company of an electronic version thereof with
the Commission).
     4. The Company and the Investor agree that the Offering is being made
subject to the Placement Agency Agreement, dated May 12, 2011 (the “Placement
Agency Agreement”), among the Company and William Blair & Company, L.L.C. and
JMP Securities LLC (the “Placement Agents”). The Company and the Investor agree
that the Investor will purchase from the Company and the Company will issue and
sell to the Investor the Securities set forth below for the aggregate purchase
price set forth below. The Securities shall be purchased pursuant to the Terms
and Conditions for Purchase of Securities attached hereto as Annex I and
incorporated herein by this reference as if fully set forth herein. The Investor
acknowledges that the Offering is not being underwritten by any of the Placement
Agents named in the Prospectus Supplement and that there is no minimum offering
amount.
     5. The manner of settlement of the Common Shares purchased by the Investor
shall be as follows:
Delivery by crediting the account of the Investor’s prime broker (as specified
by such Investor on Exhibit C annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby the
Investor’s prime broker shall initiate a DWAC transaction on the Closing Date
using its DTC participant identification number, and released by Continental
Stock Transfer & Trust Company, the Company’s transfer agent (the “Transfer
Agent”), at the Company’s direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER
THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR
SHALL:

  (I)   DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE COMMON SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER
AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE COMMON SHARES, AND

  (II)   REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR TO THE
FOLLOWING ACCOUNT:

[INSERT BANK INFORMATION]

2



--------------------------------------------------------------------------------



 



IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE SECURITIES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.
     6. The executed Warrants shall be delivered in accordance with the terms
thereof. Certificates for any Preferred Shares purchased by the Investor,
registered in the name of the Investor, shall be delivered to the Investor
promptly following the Closing.
     7. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a member of the Financial Industry Regulatory Authority, Inc. or an
Associated Person (as such term is defined under the NASD Membership and
Registration Rules Section 1011) as of the Closing, and (c) neither the Investor
nor any group of Investors (as identified in a public filing made with the
Commission) of which the Investor is a part in connection with the Offering of
the Units, acquired, or obtained the right to acquire, 20% or more of the Common
Stock (or securities convertible into or exercisable for Common Stock) or the
voting power of the Company on a post-transaction basis.
     Exceptions:
 
          (If no exceptions, write “none.” If left blank, response will be
deemed to be “none.”)
     8. The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated February 3, 2010, which is a
part of the Company’s Registration Statement, the documents incorporated by
reference therein and any Issuer Free Writing Prospectus (collectively, the
“Disclosure Package”), prior to or in connection with the receipt of this
Agreement. The Investor acknowledges that, prior to the delivery of this
Agreement to the Company, the Investor will receive certain additional
information regarding the Offering, including pricing information (the “Offering
Information”). Such information may be provided to the Investor by any means
permitted under the Securities Act, including the Prospectus Supplement, a free
writing prospectus and oral communications.
     9. No offer by the Investor to buy Securities will be accepted and no part
of the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or any Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company. The
Investor

3



--------------------------------------------------------------------------------



 



understands and agrees that the Company, in its sole discretion, reserves the
right to accept or reject this subscription for Securities, in whole or in part.
     10. The Company acknowledges that the only material, non-public information
relating to the Company it has provided to the Investor in connection with the
Offering prior to the date hereof is the existence of the Offering. The Company
understands and confirms that the Investor will rely on the foregoing
representations in effecting transactions in securities of the Company.
[REMAINDER OF PAGE LEFT BLANK]

4



--------------------------------------------------------------------------------



 



Number of Units Containing Common Shares:
                                                                    
             
Number of Units Containing Preferred Shares:                         
                                                            
Purchase Price Per Unit: $                                        
Aggregate Purchase Price: $                                   
     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

     
 
  Dated as of: May 12, 2011


 
   
 
   
 
  INVESTOR
 
   
 
  By:

 
   
 
  Print Name:

 
   
 
  Title:

 
   
 
  Address:



 
   
 
   

Agreed and Accepted
this 12th day of May, 2011:
BIODEL INC.

                  By:           Name:           Title:        

Signature Page to Subscription Agreement

 



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES
     1. Authorization and Sale of the Securities. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the
Securities.
     2. Agreement to Sell and Purchase the Securities; Placement Agents.
     2.1 At the Closing (as defined in Section 3.1), the Company will sell to
the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Units set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Securities
are attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
     2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Securities to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
     2.3 Investor acknowledges that the Company has agreed to pay the Placement
Agents a fee (the “Placement Fee”) in respect of the sale of the Securities to
the Investors.
     2.4 The Company has entered into the Placement Agency Agreement with the
Placement Agents that contains certain representations, warranties, covenants
and agreements of the Company that may be relied upon by the Investor, which
shall be a third-party beneficiary thereof.
     3. Closing and Delivery of the Shares, Warrants and Funds.
     3.1 Closing. The completion of the purchase and sale of the Securities (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agents, and of which the Investor will be
notified in advance by the Placement Agents, in accordance with Rule 15c6-1
promulgated under the Exchange Act. At the Closing, (a) the Company shall cause
the Transfer Agent to deliver to the Investor the number of Common Shares
included in the “Units Containing Common Shares” set forth on the Signature Page
registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit C, in the name of a nominee designated
by the Investor, (b) the Company shall cause to be delivered to the Investor a
certificate evidencing the number of Preferred Shares included in the “Units
Containing Preferred Shares” set forth on the Signature Page, (c) the Company
shall cause to be delivered to the Investor a Warrant to purchase a number of
whole Warrant Shares determined by multiplying the aggregate number of Units set
forth on the Signature Page by the Warrant Ratio and rounding down to the
nearest whole number and (c) the aggregate purchase price for the Securities
being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company.

I-1



--------------------------------------------------------------------------------



 



     3.2 Conditions to the Obligations of the Parties.
          (a) Conditions to the Company’s Obligations. The Company’s obligation
to issue and sell the Securities to the Investor shall be subject to: (i) the
receipt by the Company of the purchase price for the Securities being purchased
hereunder as set forth on the Signature Page and (ii) the accuracy of the
representations and warranties made by the Investor in this Agreement and the
fulfillment of those undertakings of the Investor in this Agreement to be
fulfilled prior to the Closing Date.
          (b) Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Securities will be subject to the accuracy of the
representations and warranties made by the Company in this Agreement and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing Date, including without limitation, those contained in the Placement
Agreement, and to the condition that the Placement Agents shall not have:
(i) terminated the Placement Agreement pursuant to the terms thereof or
(ii) determined that the conditions to the closing in the Placement Agreement
have not been satisfied. The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the Other Investors of the
Securities that they have agreed to purchase from the Company. The Investor
understands and agrees that, in the event that the Placement Agents in their
sole discretion determine that the conditions to closing in the Placement
Agreement have not been satisfied or if the Placement Agreement may be
terminated for any other reason permitted by the Placement Agency Agreement,
then the Placement Agents may, but shall not be obligated to, terminate such
Agreement, which shall have the effect of terminating this Subscription
Agreement pursuant to Section 14 below.
     3.3 Delivery of Funds. In connection with the settlement of the Common
Shares purchased by such Investor through DTC’s DWAC delivery system, no later
than one (1) business day after the execution of this Agreement by the Investor
and the Company, the Investor shall remit by wire transfer the amount of funds
equal to the aggregate purchase price for the Securities being purchased by the
Investor to the following account designated by the Company:
          [INSERT BANK INFORMATION]
     3.4 Delivery of Common Shares. In connection with the settlement of the
Common Shares purchased by such Investor through DTC’s DWAC delivery system, no
later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall direct the broker-dealer at which
the account or accounts to be credited with the Common Shares being purchased by
such Investor are maintained, which broker/dealer shall be a DTC participant, to
set up a DWAC instructing the Transfer Agent to credit such account or accounts
with the Common Shares. Such DWAC instruction shall indicate the settlement date
for the deposit of the Common Shares, which date shall be provided to the
Investor by the Placement Agents. At Closing, the Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Common
Shares pursuant to the information contained in the DWAC.
     4. Representations, Warranties and Covenants of the Investor. The Investor
acknowledges, represents and warrants to, and agrees with, the Company and the
Placement Agents that:

I-2



--------------------------------------------------------------------------------



 



     4.1 The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the Securities set
forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information.
     4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agents that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agents are not
authorized to make and have not made any representation, disclosure or use of
any information in connection with the issue, placement, purchase and sale of
the Securities, except as set forth or incorporated by reference in the Base
Prospectus, any Issuer Free Writing Prospectus or the Prospectus Supplement.
     4.3 (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
     4.4 The Investor understands that nothing in this Agreement, the
Prospectus, the Disclosure Package, the Offering Information or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Securities. The Investor also understands that there is no
established public trading market for the Preferred Shares or Warrants being
offered in the Offering, and that the Company does not expect such a market to
develop. In addition, the Company does not intend to apply for listing of the
Preferred Shares or the Warrants on any securities exchange. The Investor
understands that without an active market, the liquidity of the Preferred Shares
and the Warrants will be limited.
     4.5 Since the time at which either Placement Agent first contacted the
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors) and has not engaged in any transactions involving the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). The Investor covenants that it will not
engage in any transactions involving the securities of the Company (including
Short Sales) prior to the time that the transactions contemplated by this

I-3



--------------------------------------------------------------------------------



 



Agreement are publicly disclosed. The Investor agrees that it will not use any
of the Securities acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws. For purposes hereof, “Short Sales” include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.
     5. Survival of Representations, Warranties and Agreements; Third-Party
Beneficiaries. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Securities
being purchased and the payment therefor. The Placement Agents shall be
third-party beneficiaries with respect to the representations, warranties and
agreements of the Investor in Section 4 hereof.
     6. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and (c) will be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:

  (a)   if to the Company, to:

Biodel Inc.
100 Saw Mill Road
Danbury, CT 06810
Attention: General Counsel
Faciimile: (203) 796-5002
with a copy (which shall not constitute notice) to:
Wilmer Cutler Pickering Hale and Dorr LLP
399 Park Avenue
New York, NY 10022
Attention: Stuart R. Nayman
Facsimile: (212) 230-8888

  (b)   if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

     7. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.

I-4



--------------------------------------------------------------------------------



 



     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.
     9. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
     10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
     11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission). Delivery of an executed counterpart by facsimile
or portable document format (pdf) shall be effective as delivery of a manually
executed counterpart thereof.
     12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Securities to such Investor.
     13. Press Release. The Company and the Investor agree that the Company
shall, prior to the opening of the financial markets in New York City on the
business day immediately after the date hereof, (a) issue a press release
announcing the Offering and disclosing all material information regarding the
Offering and (b) file a Current Report on Form 8-K with the Commission including
a form of this Agreement, a form of Certificate of Designation and a form of
Warrant as exhibits thereto.
     14. Termination. In the event that the Placement Agreement is terminated by
the Placement Agents pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.
     15. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

I-5



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF WARRANT

 



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF CERTIFICATE OF DESIGNATION

 



--------------------------------------------------------------------------------



 



Exhibit C
BIODEL INC.
INVESTOR QUESTIONNAIRE
     Pursuant to Section 3 of Annex I to the Agreement, please provide us with
the following information:

             
1.
  The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:    
 
           
2.
  The relationship between the Investor and the registered holder listed in
response to item 1 above:                  
3.
  The mailing address of the registered holder listed in response to item 1
above:   Street Address              
 
      City, State, ZIP    
 
      Tel:    
 
           
4.
  Social Security Number or Tax Identification Number:        
 
           
5.
  DTC Participant:   Broker Name:    
 
  (broker-dealer at which the account or accounts to be credited with the Common
Shares are maintained)   DTC Participant Number:    
 
  Account Name:    
 
  Account Number:    
 
  Contact to initiate DWAC:    
 
  Telephone #:    
 
  E-mail:    
 
           
6.
  Address for delivery of your physical certificates representing your Warrants
(and Preferred Shares, if applicable), if you would like them sent to a third
party and not the address above:   Contact Person / Window    
 
    Company:    
 
  Street Address    
 
  City, State, ZIP    
 
  Tel:    
 
  Account Number
(if applicable):    
 
       

